DETAILED ACTION

Status of Claims

Claims 23, 25-35, 37 & 39 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 12/1/22. 
The Provisional Double Patenting rejection has been obviated by the terminal disclaimer submitted on 12/1/22 for 17273519.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17172713, filed on March 8 2017.

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant: “The present method according to amended claim 23 relates to a particular technical solution advantageously providing that only one third party's electronic device, being a tax authority's electronic device, is involved in the transaction process related to a smart contract generated by the first party's electronic device, being a seller's electronic device, and sent for payment to the second party's electronic device, being a buyer's electronic device, and the third party's electronic device signature automatically triggers the debit of the first party's electronic account from an amount representing a tax on the added value that is considered to result from the transaction and the further determination of the second party's electronic device signature by the same third party's electronic device automatically triggers the credit of second party's electronic account by the amount. The claimed solution provides technical means put into practice to record, track, report, settle and audit VAT transactions between trustless parties, i.e. the seller, the buyer, and the tax authority. This is achieved by replacing the conventional VAT invoices by smart contracts in a blockchain ledger, so as to automatically record, track and settle the corresponding VAT transactions on a transaction-by-transaction basis and with low latency. A VAT transaction is encoded into the smart contract automatically executing the settlement of the VAT between the mentioned parties on the blockchain-based database (blockchain ledger). The smart contract is created by the electronic device based on a smart contract template, which simplifies the creation of the smart contract and reduces time for processing the transaction.  The claimed subject-matter is thus intended to solve the technical problems of providing a reliable and efficient electronic system for processing electronic transactions, including VAT collection, which would avoid latency in VAT collection and VAT debts and prevent potential fraudulent behaviors from taxpayers. The problem, the motivation, the solution and the obtained advantages are all technical, because they provide an improved computer-implemented method and system achieving reliable management of electronic transactions including VAT collection, with avoiding latency in processing and occurrence of any illegal manipulations with the electronic invoices. Thus, the claimed invention essentially relates to an improved method of manipulation with electronic data resulting in reliable and fast processing of such data. Such methods develop computer implemented technologies, and thus have technical nature. Particularly, the claimed subject-matter improves the technical field of anti-fraud technologies.  Thus, taking all the features of the independent claims as a whole and in ordered combination, each claim amounts to significantly more than the abstract idea of organizing human activity by clearly improving the prior art solutions and thereby providing an inventive concept.”

Examiner:  The arguments are unpersuasive.  The applicant has not included additional elements that meaningfully go beyond the generally linking standard (“replacing conventional VAT invoices by smart contracts in a blockchain ledger”).  While the rejection is maintained, the Applicant is welcome to contact the Examiner to discuss pathways for overcoming 101.  






No Prior Art rejection

Claims 23, 25-35, 37 & 39 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Ruschin (US 20180075028) provides a method of distributed management of electronic documents of title (EDT) via a possession chain and blockchain.

Middleton (US 20170187535) provides a method for facilitating zero to low trust value transfers to enable parties to enter into and enforce agreements conditioned on input from or participation of a third party that imposes a fee. 

Ullrich (US 20040068452) provides a method for determining and reporting VAT information and amounts for business transactions originating from multiple invoice systems.

Hernandez (US 20170193469) provides a system and method for generating and reporting electronic invoices for electronic transactions, specifically a computing system that can collect transaction data for payment transactions as they occur, match individual transaction data to previously collected tax or fiscal information of the buyer and/or of the seller, to generate e-invoices. 

Banuelos (NPL 2016) presents a method for compiling a process model into a smart contract that encodes the preconditions for executing each task in the process using a space-optimized data structure.  The paper further discusses smart contract templates that are used to create smart contracts to monitor data transactions on a blockchain. 



Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claim 1, 37 & 39:

Amend to:  “[[if]]when the determination [[of]] that TRkA is in accordance with the rule or set of rules and has been electronically signed by the first party’s electronic device indicating success, electronically signing TRkA [[,]] by the same third party's electronic device, creating a resulting transaction record (TRkA,kC1) and submitting it to the database;”

Amend to: “[[if]]when the determination [[of]] that TRkA,kC1,kB has been electronically signed by the second party's electronic device indicating success, electronically signing TRkA,kC1,kB, by the same third party’s electronic device, creating a second resulting transaction record (TRkA,kC1,kB,kC2) and submitting it to the database;”

Spec [p 16 ln 9-11] “If the determination T320 succeeds, Carol's electronic device then electronically signs T330 the smart contract (which becomes TRkA,kc1,kB,Kc2) and submits it to the database.”

Claim  39:

Amend to: “A computer program product comprising computer-readable instructions included in a non-transitory computer-readable medium configured, when executed on an electronic device or set of electronic devices, to cause the electronic device or set of electronic devices to perform operations comprising of:

Spec [p. 18 ln 25-39 to p. 19 ln 1-2] “Electronic device 800 may perform certain operations or processes described herein. These operations may be performed in response to processing unit 803 executing software instructions contained in a computer-readable medium, such as main memory 807, ROM 808, and/or storage device 809. A computer-readable medium may be defined as a physical or a logical memory device. For example, a logical memory device may include memory space within a single physical memory device or distributed across multiple physical memory devices. Each of main memory 807, ROM 808 and storage device 809 may include computer-readable media. The magnetic and/or optical recording media (e.g., readable CDs or DVDs) of storage device 809 may also include computer- readable media. The software instructions may be read into main memory 807 from another computer-readable medium, such as storage device 809, or from another device via communication interface 806. The software instructions contained in main memory 809 may cause processing unit 803 to perform operations or processes described herein, such as for example decoding a machine- readable code. Alternatively, hardwired circuitry may be used in place of or in combination with software instructions to implement processes and/or operations described herein. Thus, implementations described herein are not limited to any specific combination of hardware and software.”
	




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23, 25-35 & 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 37-39.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A method for registering, in a database being a blockchain ledger, a transaction between a first party and a second party, and for allowing a third party to cause an action to be performed in relation to the transaction, 

wherein each of the first party, the second party and the third party has an electronic device capable of communicating with the database over a communication network and capable of electronically signing data to be sent over the communication network, wherein the method comprises: 

based on a smart contract template, creating, by the first party's electronic device, a transaction record being a smart contract encoding a transaction, the transaction record comprising a transaction identifier, for identifying the transaction, an identifier for identifying the first party, an identifier for identifying the second party, and transaction content information, relating to at least one of the nature of the transaction and a value that the transaction is considered to have; 

by the first party's electronic device, electronically signing the transaction record, creating a resulting transaction record (TRkA) and submitting it to the database; 

automatically registering the submitted TRkA in the database; 

automatically notifying the third party's electronic device that TRkA has been registered in the database, and determining, by the same third party’s electronic device, that TRkA is in accordance with a rule or set of rules and has been electronically signed by the first party's electronic device, wherein determining that TRkA is in accordance with a rule or set of rules comprises verifying, based on the identifier for identifying the first party, the identifier for identifying the second party, and the transaction content information, the transaction conformity with the rule or set of rules; 

if the determination of that TRkA is in accordance with the rule or set of rules and has been electronically signed by the first party’s electronic device succeeds, by the same third party's electronic device, electronically signing TRkA, creating a resulting transaction record (TRkA,kC1) and submitting it to the database; 

automatically registering the submitted TRkA,kC1 in the database; 

automatically notifying the second party's electronic device that TRkA,kC1,kB has been registered in the database; 

by the second party's electronic device, electronically signing TRkA,kC1, creating a resulting transaction record (TRkA,kC1,kB) and submitting it to the database; 

automatically registering the submitted TRkA,kC1,kB in the database; 

automatically notifying the same third party's electronic device that TRkA,kC1,kB has been registered in the database, and   

determining , by the same third party’s electronic device, whether TRkA,kcl,kB has been electronically signed by the second party's electronic device; 

if the determination of that TRkA,kC1,kB has been electronically signed by the second party's electronic device succeeds, by the same third party's electronic device, electronically signing TRkA,kC1,kB, creating a resulting transaction record (TRkA,kC1,kB,kC2) and submitting it to the database; 

automatically registering (s28) the submitted TRkA,kC1,kB,kC2 in the database; and causing, by the same third party's electronic device, an action to be performed, 

wherein the action is based on the transaction content information,  

wherein, upon electronically signing TRkA by the same third party's electronic device, an account associated with the first party is automatically debited from an amount representing a tax on the added value that is considered to result from the transaction; and, upon determining, by the same third party’s electronic device, that TRkA,kcl,kB has been electronically signed by the second party's electronic device, an account associated with the second party is automatically credited by the amount, 

wherein the first party is a seller, the second party is a buyer and the third party is a tax authority.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interaction) of registering a transaction.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The database (blockchain ledger), electronic devices, communication network, smart contract, smart contract template, and electronic signing in Claim 1 (similar to Claims 37 & 39) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 26 & 29 – code – which is just a form of data representation, Claims 32 & 34 – a material based security element – which is just a tool used to further implement the abstract the idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Truu (US 20170033932) provides a method for identifying an entity in a registration path using a distributed hash tree verification infrastructure which further verifies the authenticity of documents.

Chen (US 20180089644) provides a method for transferring cryptocurrency amounts.

Jayaram (US 20180075536) provides a multiparty reconciliation system to transfer assets between a first and second principal.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695